Citation Nr: 0408717	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-04 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for carpal tunnel syndrome of the right hand prior to June 4, 
2002.  

2.  Entitlement to an initial rating greater than 10 percent 
for carpal tunnel syndrome of the right hand, beginning June 
4, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1994 to September 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  That decision granted service 
connection for carpal tunnel syndrome of the right hand and 
assigned a 10 percent rating, effective from September 16, 
1997, the day following the veteran's separation from 
service.  

The Board notes that an April 2002 rating decision denied an 
increased rating for the veteran's right shoulder disability.  
A notice of disagreement with that issue was received in May 
2002 and the RO issued a statement of the case concerning 
that issue in June 2003.  No further communication regarding 
that issue has been received from either the veteran or her 
representative.  

The veteran had previously appealed the issue of the rating 
assigned for her service-connected lumbosacral strain.  By a 
rating decision in April 2001, the RO increased the rating to 
20 percent disabling.  In communication received from the 
veteran in April 2001 and on a VA Form 9 received in May 
2001, the veteran essentially indicated her satisfaction with 
the 20 percent rating, but disagreed with the effective date 
assigned for the rating.  The RO issued a statement of the 
case concerning the effective date issue in June 2003.  No 
further response has been received from the veteran regarding 
that issue, however.  Therefore, the RO closed her appeal of 
the effective date issue.  Accordingly, that issue is not 
before the Board at this time.  


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The medical evidence shows that, prior to June 4, 2002, 
the veteran's carpal tunnel syndrome of the right hand was 
manifested by recurrent pain, occasional numbness and 
tingling, and slightly decreased grip strength.  The overall 
level of impairment due to the disability was not more than 
mild.  

3.  The medical evidence shows that, beginning June 4, 2002, 
carpal tunnel syndrome of the right hand was manifested by 
more constant and more severe pain, more frequent 
paresthesias, and slightly decreased grip strength, producing 
moderate impairment of daily activities.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right hand is 10 percent 
disabling prior to June 4, 2002.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, and 
4.124a, Code 8515 (2003).  

2.  Carpal tunnel syndrome of the right hand is 30 percent 
disabling, effective from June 4, 2002.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, and 
4.124a, Code 8515 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to her claim, and expanded on VA's duty to notify 
the claimant and her representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1999 rating decision, March 2001 statement of the 
case, and supplemental statements of the case dated through 
October 2003, the veteran and her representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate her claims.  
In addition, by letter dated in February 2001, the RO 
explained the provisions of the VCAA, gave additional notice 
of the evidence needed to substantiate the claim on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated and supplemental statements of the case were 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claims, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini that 38 
U.S.C.A. §§ 5103(a) and 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.  

Although the February 2001 letter did not specifically 
contain the "fourth element," the veteran was contacted by 
telephone in January 2001 and she indicated that she had no 
additional evidence to submit.  

Under the circumstances set forth above, considering the 
multiple times her claims have been reviewed by the RO and 
the Board and the multiple occasions that she has 
communicated with VA regarding her claims, the Board finds 
that the appellant has had ample notice of the types of 
evidence that would support her claim and that she has had 
ample opportunity to present evidence and argument in support 
of her appeal.  She has not identified any evidence not 
already of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for residuals of the veteran's right wrist disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted 
the distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Carpal tunnel syndrome is rated on the basis of the degree of 
paralysis of the median nerve.  Complete paralysis of the 
median nerve, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); with 
incomplete and defective pronation, absence of flexion of the 
index finger and feeble flexion of the middle finger, 
inability to make a fist, with the index and middle fingers 
remaining extended; inability to flex the distal phalanx of 
the thumb, and defective opposition and abduction of the 
thumb, at right angles to palm; with flexion of the wrist 
weakened; and with pain with trophic disturbances, is 
assigned a 70 percent rating for the dominant extremity and a 
60 percent rating for the non-dominant extremity.  Severe 
incomplete paralysis warrants a 50 percent evaluation for the 
major extremity and a 40 percent evaluation for the minor 
extremity.  A 30 percent rating is to be assigned for 
moderate incomplete paralysis of the major extremity, with a 
20 percent rating for the minor extremity.  For mild 
incomplete paralysis of the median nerve, a 10 percent 
evaluation is warranted for either extremity.  Code 8515.  

The record shows that the veteran is right-handed.  

The service medical records are negative for symptoms, 
clinical findings, or diagnosis indicative of carpal tunnel 
syndrome.  

A VA outpatient report dated in July 1998 indicated that 
there were no new changes in the veteran's right wrist pain, 
with the pain being worse when typing and writing.  She also 
complained of a tingling sensation that radiated into her 
digits.  On examination, grip strength in the right hand was 
4/5, with 5/5 grip on the left.  No thenar atrophy was noted.  
Tinel's sign was positive.  Probable right carpal tunnel 
syndrome was diagnosed.  

On VA compensation examination in August 1998, the veteran 
expressed similar symptoms.  There was a suggestion of 
decreased sensation in the distribution of the right median 
nerve.  Calluses were present on the right palm.  The 
examiner noted apparent, but inconsistent, weakness in the 
right hand in both the ulnar and median nerve distributions.  
Reflexes were normal and strength was otherwise normal.  The 
veteran had a right wrist splint, which she found helpful.  
Nerve conduction studies obtained in August 1998 were 
reportedly normal.  The examiner characterized the veteran's 
carpal tunnel syndrome as mild.  

A rating decision in November 1998 granted service connection 
for carpal tunnel syndrome of the right hand.  It was noted 
that, although the disorder was not shown in service, service 
connection was presumed on the basis that it was first shown 
within 1 year after the veteran's separation from service.  A 
10 percent rating was assigned for the disability, effective 
from September 16, 1997.  

Another VA neurological compensation examination was 
conducted in February 1999.  The report states that the 
veteran obtained no relief from wearing the right wrist 
splint.  The examiner indicated that the examination was 
normal, except for decreased sensation on the right side of 
the palm and digits and mild weakness of the right thenar 
muscles, with grip strength on the right that was "a little 
weaker" than on the left.  

A November 1999 VA clinic examiner noted the veteran's report 
that she had been symptom-free concerning her carpal tunnel 
syndrome.  A VA clinic record dated in February 2000 reflects 
the veteran's report of occasional pain in her right hand.  
She stated that "she has not thought about it for a while" 
and that she felt she was better.  The examiner noted that 
there was no atrophy and Tinel's sign was negative.  The 
impression was very mild right carpal tunnel syndrome.  She 
was advised to wear the splint as needed and to take non-
steroidal anti-inflammatory medication as needed.  

In March 2000, the veteran was again seen in the VA clinic, 
at which time she stated that she was having numbness and 
pain.  A May 2000 clinic report notes the veteran's complaint 
that her right hand pain had been worse for the past two 
months.  The pain was reportedly worse at night, better when 
her arm was elevated, and tolerable during the day.  She wore 
the brace all the time and took Motrin for the pain, although 
it did not relieve her hand pain.  The veteran also 
complained of numbness and tingling in the hand at night.  No 
thenar atrophy was noted.  

Another nerve conduction study/electromyography (EMG) 
conducted in May 2000 in conjunction with a VA neurological 
compensation examination, was interpreted as being normal.  
The test examiner indicated that there was no evidence of 
carpal tunnel syndrome in either hand, a right ulnar 
neuropathy, or a large-fiber polyneuropathy in the arms.  The 
examiner noted that the veteran's right hand was painful, 
particularly about the wrist, but there was no numbness or 
tingling and she denied a grasping problem.  The veteran also 
reported having pain as far up her arm as the elbow.  Pain 
was her major complaint and it was aggravated by activity and 
relieved somewhat by rest.  She denied having paresthesias, 
dysesthesias, or other sensory abnormalities.  The veteran 
wore her wrist splint occasionally, whenever her pain would 
get bad.  It was noted that she had not lost any work on 
account of her wrist pain.  No pertinent abnormal clinical 
findings were noted.  The examiner's diagnoses included 
carpal tunnel syndrome by history, not evident on clinical 
examination or EMG.  

The veteran was seen again in the orthopedic clinic in August 
2001.  She reported that she would awaken at night with 
occasional numbness and pain radiating from the wrist to her 
upper arm.  On examination, Tinel's sign was positive at the 
carpal tunnel with wrist pain and some radiation to the base 
of the thumb.  Phalen's and Durkin's tests produced pain to 
the dorsum of the proximal hand.  There was some tenderness 
to palpation over the volar wrist and the dorsum of the hand.  
A repeat nerve conduction study in August 2001 reportedly 
showed no evidence of right carpal tunnel syndrome, right 
ulnar motor or sensory neuropathy, right radial sensory 
neuropathy, or large fiber polyneuropathy involving the right 
arm.  

In October 2001, the veteran was again seen in the outpatient 
clinic complaining of worsening numbness and tingling in all 
fingers.  She reported getting minimal relief.  

At the time of a visit to the VA hand clinic in January 2002, 
the veteran reported increased right wrist pain with 
activity, especially at night.  The pain was mostly in her 
wrist, with shooting pain up her arm.  She had used a wrist 
splint since 1997, which improved her symptoms.  The veteran 
had initially noticed some improvement after the wrist was 
injected in November 2001.  On examination, sensation was 
normal to light touch.  The veteran reported having pain over 
the volar surface with scaphoid shift, but there was no 
tenderness to palpation over the palmar wrist.  Durkin's, 
Phalen's, and Tinel's signs were negative.  The examiner 
commented that the symptoms and the examination were not 
consistent with carpal tunnel syndrome.  He raised the 
possibility of mid-carpal instability or secondary gain 
issues.  

On June 4, 2002, a VA neurological compensation examination 
was conducted.  The veteran described her symptoms 
essentially as she had previously, except that she indicated 
that she felt that her pain was much worse because of the 
injections in her wrist.  She reported that the symptoms made 
it difficult for her to cook, to type for long periods of 
time, and to carry things.  She indicated that repetitive 
work was very difficult for her.  On examination, muscle 
strength was noted to be normal, except for the abductor 
pollicis brevis, which caused some pain and give-way 
weakness.  Tinel's sign was positive over the median nerve, 
but Phalen's was negative, although Phalen's sign produced 
pain through the wrist area.  Range of motion was completely 
normal, with pain at the extremes in each direction.  The 
veteran experienced pain on movement of the thumb.  There was 
no tenderness.  The examiner, noting the normal nerve 
conduction studies and lack of response to cortisone 
injection into the carpal tunnel, with the veteran's main 
symptoms being pain through the wrist and pain on motion, and 
in the absence of pertinent objective findings indicative of 
carpal tunnel syndrome, felt that the veteran's problem was 
mostly tendonitis of the wrist.  

Although earlier examiners had diagnosed carpal tunnel 
syndrome, more recent examiners have either questioned that 
diagnosis or have specifically indicated that the veteran 
does not have carpal tunnel syndrome, based primarily on 
repeatedly normal diagnostic tests and the absence of 
pertinent clinical findings.  

Nevertheless, no examiner has truly questioned the validity 
of the veteran's reported symptoms and some abnormal clinical 
findings have been noted.  The veteran's symptoms, however, 
have remained largely subjective-pain and paresthesias.  But 
examiners have also noted slightly decreased grip strength, 
apparently due to some weakness in the thumb muscles, since 
1998.  No muscle atrophy has ever been reported, though.  She 
has worn a wrist brace, which has provided varying relief, at 
least occasionally for several years.  Cortisone injections 
into the wrist in November 2001 may have provided some relief 
initially.  But the veteran has indicated that her symptoms 
have subsequently worsened significantly.  

The Board believes that evaluating the manifestations of the 
veteran's wrist disability on the basis of limitation of 
motion would not be appropriate, since no limitation of 
motion has been reported.  It appears that use of the 
criteria for rating diseases of the peripheral nerves would 
be most pertinent, since the veteran's symptoms have been 
neuromuscular, in the distribution of the median nerve of the 
distal right arm.  

It is clear that the veteran's primary symptom for the past 
several years has been pain.  The treatment records and 
examination reports indicate that the veteran has complained 
of pain in her right hand and forearm that has been slowly 
increasing in frequency and severity since her separation 
from service.  In June 2002, however, she reported that her 
pain was much worse.  It was also noted at that time that her 
symptoms were having a significant effect on her ability to 
use her hand in her daily activities.  She has also reported 
having numbness and tingling in her right hand.  She has 
stated that that manifestation occurs only occasionally, but 
in October 2001 she indicated that it too was worsening.  

The Board finds that the manifestations of the veteran's 
right hand disability produced not more than mild impairment, 
equivalent to not more than mild incomplete paralysis of the 
median nerve, from the time of her separation from service.  
Her symptoms were intermittent and not shown by the medical 
records to be particularly troublesome.  Mild incomplete 
paralysis of the major extremity warrants a 10 percent 
rating.  Inasmuch as a 10 percent evaluation has already been 
assigned for the disability, effective from September 16, 
1997, no higher initial rating is warranted.  

However, the Board also finds that, beginning with the June 
4, 2002, VA neurological compensation examination, the 
manifestations of the veteran's hand disability had worsened 
sufficiently to produce significant interference with her 
daily activities so as to equate with moderate impairment, or 
moderate incomplete paralysis of the median nerve, warranting 
a 30 percent rating, but no more, for her right, dominant, 
hand disability.  This staged rating for carpal tunnel 
syndrome of the right wrist is appropriate under the Court's 
holding in Fenderson.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
her right hand disability.  Neither does the record reflect 
marked interference with employment.  She has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by her employer because of 
her wrist disability.  There simply is no evidence of any 
unusual or exceptional circumstances that would take the 
veteran's case outside the norm so as to warrant referral for 
consideration of an extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

A rating greater than 10 percent for carpal tunnel syndrome 
of the right hand prior to June 4, 2002, is denied.  

A 30 percent rating for carpal tunnel syndrome of the right 
hand is allowed, effective from June 4, 2002, subject to the 
law and regulations governing the award of monetary benefits.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



